Title: From John Adams to Richard Rush, 11 December 1814
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy Decr. 11. 1814

I have much pleasure in introducing to you Francis C. Gray Esqr a Son of our late Lt. Governor. Educated to Letters improved by travel and regularly admitted to the Bar you will probably hear more of him and I hope have much to do with him hereafter, for the good of your Country.
He can give you a better account of New England Politicks than I can. I have lately read Rassilas, Candide, Zadig, Ionni, Scarmentado and Micromegas, and I think they unravel the World as well as Montesqueu or Lock.
Man is by nature a restless Animal.
Eldorado, and the happy Valley are not to be found but in Romance, nor there neither. Neither Rasselas nor Candid, nor any body else was happy even there.
I hope Mr Gray will have the honour to See Mrs Rush and present to her the Compliments of Mrs Adams and her husband
John Adams